



STANDSTILL AGREEMENT
THIS STANDSTILL AGREEMENT (this “Agreement”), dated as of October 2, 2016 (the
“Closing Date”), is entered into by and among each of the undersigned investors
named on the signature page hereof (each individually, an “Investor” and
collectively the “Investors” or “Investor Group”) and Winnebago Industries,
Inc., an Iowa corporation (“Parent”). Capitalized terms used but not defined in
this Agreement shall have the respective meanings set forth in the Purchase
Agreement (as defined below).
WHEREAS, unless otherwise provided herein, references herein to the Investor
Group shall mean the members of such group jointly and severally;
WHEREAS, this Agreement is made by the undersigned pursuant to that certain
Securities Purchase Agreement dated October 2, 2016 by and among Grand Design
RV, LLC, Parent, Octavius Corporation, a Delaware corporation, the Investors and
the other “Sellers” identified therein, and SP GE VIII-B GD RV Holdings, L.P.
solely in its capacity as the Sellers’ Representative thereunder (the “Purchase
Agreement”);
WHEREAS, pursuant to, and in accordance with, the Purchase Agreement, each
Investor will receive a portion of the Closing Stock Consideration on the
Closing Date; and
WHEREAS, as a condition to the willingness of Parent to enter into the
transactions described above, and as an inducement and in consideration thereof,
Parent has required that the Investors each agree, and the Investors have
agreed, to enter into this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.
Certain Definitions.



(a)The terms “Affiliate” and “Associate” have the respective meanings set forth
in Rule 12b-2 promulgated under the Exchange Act and shall include all persons
that at any time during the term of this Agreement become Affiliates or
Associates of any person referred to in this Agreement.


(b)The terms “beneficial owner” and “beneficial ownership” shall have the
respective meanings as set forth in Rule 13d-3 promulgated under the Exchange
Act.


(c)The “Standstill Period” means as to each Investor, the period from the
Closing Date until the earlier of (i) the first anniversary of the Closing Date;
and (ii) such date, if any, as the Investor Group, their Affiliates and any
Group of which any of them are a member, taken collectively, cease to
beneficially own at least five percent (5%) of the issued and outstanding Parent
Stock.


(d)The term “Group” shall have the meaning set forth in Section 13(d)(3) of the
Exchange Act.


(e)“Parent Stock” means the common stock, $0.50 par value per share of Parent.




1

--------------------------------------------------------------------------------





(f)The terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature, including a Group.


(g)“SEC” means the U.S. Securities and Exchange Commission.


(h)The terms “solicitation,” “proxy,” and “participant” shall have the
respective meanings ascribed to them under Rule 14a-1 promulgated under the
Exchange Act or otherwise under Schedule 14A of under the Exchange Act.


2.Investors Standstill. Each of the members of the Investor Group agrees that,
except as expressly provided by this Agreement, during the Standstill Period, he
will not, and he will cause each of such person’s Affiliates, Associates or
agents or other persons acting on his behalf not to:


(a)(i) nominate any person for election at any meeting of shareholders of Parent
or make a request of any director of Parent for such director’s resignation or
make a request of Parent to seek the resignation of any of its directors, (ii)
submit any proposal for consideration at, or bring any other business before any
meeting of shareholders of Parent, directly or indirectly, or (iii) initiate,
encourage or participate in any “withhold” or similar campaign with respect to
any meeting of shareholders, directly or indirectly;


(b)form, join in or in any other way participate in a Group with respect to the
Parent Stock (other than as members of the Investor Group or a Group consisting
solely of members of the Investor Group, their Affiliates or Associates or any
Group that may be deemed to exist or arise solely by virtue of this Agreement or
the Registration Rights Agreement or the planning or consummation of
transactions contemplated therein) or deposit any shares of Parent Stock in a
voting trust or similar arrangement or subject any shares of Parent Stock to any
voting agreement or pooling arrangement with any person other than any of the
Investors;


(c)solicit proxies or written consents of shareholders, or otherwise conduct any
nonbinding referendum with respect to any shares of Parent Stock, or make, or in
any way participate in, any solicitation of any proxy to vote, or advise,
encourage or influence any person with respect to voting, any shares of Parent
Stock with respect to any matter, or become a participant in any solicitation,
including any contested solicitation for the election of directors of Parent;


(d)seek to call, or to request the call of, a special meeting of the
shareholders of Parent, or seek to make, or make, a shareholder proposal at any
meeting of the shareholders of Parent or make a request for a list of Parent’s
shareholders (or otherwise induce or encourage any other person to initiate such
proposal or request) or otherwise acting alone, or in concert with others, seek
to control or influence or change the management, Board of Directors, governance
or policies of Parent;


(e)effect or seek to effect (including, without limitation, by entering into any
discussions, negotiations, agreements or understandings with any person), offer
or propose (whether publicly or otherwise) to effect, or cause or participate
in, or in any way instigate, support, encourage, assist or facilitate any other
person to effect or seek, offer or propose (whether publicly or otherwise) to
effect or participate in (i) any acquisition of any material assets or
businesses of Parent or any of its subsidiaries, (ii) any tender offer or
exchange offer, merger, acquisition or other business combination involving
Parent or any of its subsidiaries, or (iii) any recapitalization, change in
capital structure, dividend or


2

--------------------------------------------------------------------------------





distribution, sale or transfer of assets or securities, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to the
capital structure of Parent or any of its subsidiaries; provided that this
Section 2(e) shall not prohibit any member of the Investor Group from voting his
Parent Stock at any meeting of the shareholders of Parent or from participating
as a shareholder of Parent, on the same basis as other shareholders, in a
transaction described in clauses (i), (ii) or (iii) approved by or recommended
by the Board of Directors of Parent.


(f)publicly disclose, or cause or facilitate the public disclosure (including
without limitation the filing of any document or report with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media or securities analyst) of any intent, purpose, plan or proposal to obtain
any waiver, or consent under, or any amendment of, any of the provisions of this
Section 2, or otherwise seek in any manner that would require public disclosure
by Parent or any of its Affiliates to obtain any waiver, consent under, or any
amendment of, any provision of this Agreement;


(g)advise, encourage, support or influence any person (except other members of
the Investor Group) with respect to any of the foregoing;


(h)enter into any arrangements, understandings or agreements (whether written or
oral) with, or advise, finance, assist or encourage, any other person for the
purpose of engaging, or offering or proposing to engage, in any of the
foregoing; or


(i)take or cause or induce any other person to take any action inconsistent with
any of the foregoing.


The provisions of this Section 2 will be of no further force and effect in the
event that (I) any person or Group shall have acquired more than 50% of the
outstanding voting equity securities of Parent or all or substantially all of
the assets of Parent or (II) if Parent is subject to a voluntary proceeding or,
if not dismissed within 30 days of filing, involuntary proceeding for
bankruptcy, insolvency, reorganization or liquidation and dissolution.
3.Representations and Warranties of Investor Group. Each member of the Investor
Group, individually with respect to itself only, and not jointly and severally,
hereby represents and warrants as follows:


(a)The Parent Stock beneficially owned by such member consists solely of the
Closing Stock Consideration issued to the such member at the Closing and
assuming the accuracy of the representations and warranties, and compliance with
the agreements, of Parent pursuant to the Purchase Agreement such Parent Stock
is free and clear of all liens, pledges, security interests, charges, claims,
encumbrances, agreements, options, voting trusts, proxies and other arrangements
or restrictions of any kind, other than those imposed by this Agreement or the
Lock-Up Agreement (“Encumbrances”). Such party has sole voting and dispositive
power over all of the Parent Stock beneficially owned by him, and sole power and
authority to agree to all of the matters set forth in this Agreement, with no
limitations, qualification or restrictions on such rights, subject to applicable
federal securities laws and the terms of this Agreement.


(b)Other than the Closing Stock Consideration issued to such Investor at the
Closing, such member does not have, and does not have any right to acquire, any
interest in any Parent Stock or other securities of Parent or any rights,
options or other securities convertible into or exercisable or


3

--------------------------------------------------------------------------------





exchangeable (whether or not convertible, exercisable or exchangeable
immediately or only after the passage of time or the occurrence of a specified
event) for such securities or any obligations measured by the price or value of
any securities of Parent, including any swaps or other derivative arrangements
designed to produce economic benefits and risks that correspond to the ownership
of Parent Stock, whether or not any of the foregoing would give rise to
beneficial ownership and whether or not to be settled by delivery of Parent
Stock, payment of cash or by other consideration, and without regard to any
short position under any such contract or arrangement.


4.Communications and Filings. Each member of the Investor Group shall promptly
file (and may choose to file collectively) a Schedule 13D reporting ownership of
the Parent Stock and the entry into this Agreement, responding to applicable
items to conform to their obligations hereunder, and appending or incorporating
by reference this Agreement as an exhibit thereto. Investor shall provide to
Parent a reasonable opportunity to review such Schedule 13D in advance of
filing, and shall consider in good faith any reasonable comments of Parent.
Notwithstanding the foregoing, nothing in this Agreement shall require any
member of the Investor Group to report beneficial ownership of Parent Stock
beneficially owned by any other member of the Investor Group. Each member of the
Investor Group does not, by entering into this Agreement, admit that such member
is a member of any Group with respect to Parent Stock.


5.Not Applicable to Bona Fide Management Activities. Notwithstanding any other
provision of this Agreement, nothing in this Agreement restricts in any way any
action or omission taken in good faith by an individual Investor solely in his
capacity as a director or executive officer of Parent or any of its subsidiaries
and not as a shareholder of Parent.


6.Incorporation of Purchase Agreement Provisions. The provisions of Section 10.5
(Notices), Section 10.7 (Governing Law), Section 10.9 (Interpretation), Section
10.12 (Severability), Section 10.13 (Counterparts; Facsimile Signatures),
Section 10.15 (Waiver of Jury Trial), Section 10.16 (Jurisdiction and Venue) and
Section 10.17 (Specific Performance) of the Purchase Agreement shall apply to
this Agreement as if fully set forth herein, mutatis mutandis.


7.Successor and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, legal successors,
executors, legal representatives, and permitted assigns. No party may assign any
of its rights or obligations hereunder without the prior written consent of the
other parties hereto. Notwithstanding anything contained in this Agreement to
the contrary, nothing in this Agreement, expressed or implied, is intended to
confer on any person (other than, in the case of Parent, their respective
successors and assigns and, in the case of the Investor Group, the members of
the Investor Group and their respective successors, assigns, heirs, executors
and administrators) any rights, remedies, obligations or liabilities under or by
reason of this Agreement.


8.Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by the parties
hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. Parent alone may waive any restriction set forth in Section 2 of this
Agreement with respect to any member of the Investor Group without the consent
of other members of the Investor Group and such waiver need not apply to other
members of the Investor Group. Except as otherwise set forth in this Agreement,
no failure to exercise, or delay in exercising, any rights, remedy, power or
privilege arising from this Agreement shall operate or be construed as a waiver
thereof; nor shall any single or partial


4

--------------------------------------------------------------------------------





exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.


9.Entire Agreement. This Agreement constitutes the sole and entire agreement of
the parties to this Agreement with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.


11.    Effectiveness of this Agreement. Notwithstanding the earlier execution
and delivery of this Agreement, the effectiveness of this Agreement is
conditioned on the Closing of the transactions contemplated by the Purchase
Agreement. If the Closing shall occur, this Agreement shall become effective
concurrently with the Closing on the Closing Date. If the Purchase Agreement is
terminated for any reason in accordance therewith, this Agreement shall be null
and void ab initio.








5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Standstill Agreement
on the date first written above.
 
Winnebago Industries, Inc.
 
 
 
 
By:
/s/ Michael J. Happe
 
Name:
Michael J. Happe
 
Its:
President and Chief Executive Officer



Each Member of the Investor Group:
 
 
 
 
 
/s/ Donald Clark
 
Donald Clark
 
 
 
 
 
/s/ Ronald Fenech
 
Ronald Fenech
 
 
 
 
 
/s/ William Fenech
 
William Fenech
 













6